Citation Nr: 0932355	
Decision Date: 08/27/09    Archive Date: 09/04/09	

DOCKET NO.  06-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
bilateral lower extremities, to include arthritis, 
tendinitis, and arthralgia of the knees, claimed as secondary 
to bilateral shin splints of the tibia/fibula. 

2.  Entitlement to an evaluation in excess of 10 percent for 
shin splints of the right tibia/fibula, with stress-related 
changes of the tibia/fibula. 

3.  Entitlement to an evaluation in excess of 10 percent for 
shin splints of the left tibia/fibula, with tibial stress 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to May 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004 and July 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005 and July 2007 
rating decisions, the RO confirmed and continued the denials.

This case was previously before the Board in January 2008, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

The appeal as to the issue of service connection for a 
disorder of the bilateral lower extremities, to include 
arthritis, tendinitis, and arthralgia of the knees, is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.





FINDINGS OF FACT

1.  The Veteran's service-connected shin splints of the right 
tibia/fibula with stress-related changes are currently 
productive of impairment of the tibia and fibula 
characterized by no more than slight knee or ankle 
disability.

2.  The Veteran's service-connected shin splints of the left 
tibia/fibula with tibial stress fracture are currently 
productive of impairment of the tibia and fibula 
characterized by no more than slight knee or ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected shin splints of the right tibia/fibula 
with stress-related changes have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5262 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected shin splints of the left tibia/fibula 
with stress fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes her multiple contentions; 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in July 2007, as well as 
service treatment records, VA and private treatment records 
and examination reports, and various statements by the 
Veteran's spouse.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks increased ratings for service-
connected shin splints of the right and left tibia/fibula.  
In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  Additionally, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 17 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).

In the present case, at the time of a VA orthopedic 
examination in July 2004, the Veteran gave a history of 
bilateral leg pain since the time of her service in the 
United States Marine Corps in 1996.  Reportedly, this pain 
became worse when running, and continued with any prolonged 
walking. 

On physical examination, the Veteran complained of pain and 
tenderness on manipulation in the lateral aspects of her 
calves, though not around the tibia themselves.  Deep 
palpation of the calves was particularly painful.  At the 
time of examination, there was no evidence of any visible 
swelling or redness.  Nor was there any tenderness of the 
tibias.  Noted at the time of examination was that there was 
no impairment of motion of the Veteran's ankles or knees.  In 
fact, both knees demonstrated a range of motion from 0 to 140 
degrees without pain.  Range of motion of the ankles was from 
20 degrees of dorsiflexion to 45 degrees of plantar flexion 
without pain.  However, plantar flexion of the ankles did 
cause some pain in the Veteran's calves.  Radiographic 
studies of the left tibia and fibula were unremarkable.  The 
pertinent diagnosis noted was of bilateral compartment 
syndrome of the calves, with no evidence of shin splints or 
tibial stress fractures.  According to the examiner, the 
Veteran's activities of daily living were unaffected, though 
she experienced constant pain in her job as a postal clerk, 
given that she was on her feet all day.  However, in spite of 
the Veteran's pain, she was able to accomplish all the tasks 
of her job, and continued to hold that job "full time" 
without significant use of sick leave.  According to the 
examiner, the Veteran demonstrated normal posturing gait 
without the use of any assistive device.  Moreover, there was 
no pain on range of motion except as noted during the course 
of examination.

During the course of VA outpatient treatment in mid-November 
2004, it was noted that the Veteran was transferring from 
another VA facility with complaints of worsening leg pain and 
weakness.  Noted at the time was that the Veteran had a 
history of bilateral stress fractures, and that she had 
recently received a diagnosis of compartment syndrome.  When 
questioned, the Veteran indicated that her symptoms had been 
getting much worse over the course of the past six months.  
Reportedly, the Veteran had been experiencing "shooting, 
spasmatic pains in her calves."  Moreover, she was currently 
working for the United States Postal Service, standing for 
"long periods of time," which made her symptoms worse.

On physical examination, the Veteran complained of lower 
extremity pain, though with no stiffness or muscular 
weakness.  Physical examination of the lower extremities 
showed no evidence of any clubbing, cyanosis, or edema.  
Pedal pulses were positive, and there was a full range of 
motion, with good distal pulses and intact muscle 
strength/tone bilaterally.  The pertinent diagnosis noted was 
"compartment syndrome."  Shortly thereafter, it was noted 
that the Veteran did not, in fact, have "compartment 
syndrome," but rather a history of multiple stress fractures 
with pain for many years.  Noted at the time was that the 
Veteran was to be referred to physical therapy, inasmuch as 
her condition was chronic, and had just gotten worse over 
time.

VA radiographic studies of the Veteran's knees conducted in 
February 2005 showed no evidence of any fracture or 
destructive changes in either knee.  Nor was any joint space 
narrowing or effusion present on either side.  The clinical 
impression was of a normal study of both knees.

At the time of a VA orthopedic examination in March 2005, it 
was noted that the Veteran's claims folder and electronic 
medical records were available, and had been reviewed.  When 
questioned, the Veteran gave a history of stress fractures of 
both legs while in service.  Reportedly, she had sustained 
those fractures while in boot camp in 1996.  Current 
complaints consisted of weakness in the Veteran's legs, as 
well as shooting pains in both calves.

On physical examination, the Veteran was described as well 
developed, and not in any acute distress.  Noted at the time 
of examination was that the Veteran did not utilize any 
brace, cane, corrective shoes, or crutches.  Moreover, she 
had a normal gait without any assistance.  Examination of the 
Veteran's legs showed some tenderness on the shins of the 
shafts of both legs at the junction of the upper one-third to 
the lower two-thirds, with minimal spasm of the calf muscles.  
Examination was negative for the presence of ulcerations or 
edema, and peripheral pulses were 2+.  At the time of 
examination, there was no evidence of any deformity of the 
Veteran's legs.  The pertinent diagnoses noted were chronic 
bilateral shin splints, and status post bilateral stress 
fractures of the midshaft of the tibia, as documented in the 
claims folder in October 1996.  In the opinion of the 
examiner, the Veteran was suffering from chronic bilateral 
shin splints, though with no evidence of any compartment 
syndrome.

In a report of private medical examination dated in September 
2005, it was noted that the Veteran had been injured in the 
Marine Corps, at which time she reportedly sustained 
bilateral stress fractures to her tibias as the result of 
"extensive overuse of her legs."  However, since that time, 
the Veteran's fractures had reportedly healed, and 
radiographic studies had not shown any problems.

Following examination, it was the opinion of the examiner 
that, from an orthopedic trauma standpoint, the Veteran's 
tibial fractures had healed.  Further noted was that there 
were "no new signs" of the tibial fractures, and that the 
Veteran should return to her regular activities.

In a private report of a whole body bone scan conducted in 
October 2005, it was noted that there was no evidence present 
for any tibial stress fracture.

In a report of a private follow-up office visit dated in 
early February 2008, it was noted that the Veteran had 
complained of pain and weakness in her lower legs, in 
particular, in the pretibial area, for the past 10 years.  
According to the Veteran, she had sustained bilateral tibial 
stress fractures while in the Marine Corps, for which she was 
eventually discharged.  When questioned, the Veteran 
complained of shooting pains in her calf, as well as weakness 
in her lower legs.  Also noted as a complaint of numbness in 
both feet.  Reportedly, the Veteran had been treated for 
right plantar fasciitis by a podiatrist.  When questioned, 
she denied any real knee pain, and similarly denied any pain 
or swelling of her knees.  Moreover, according to the 
Veteran, she experienced no locking or giving way of either 
knee.

On physical examination, there was some slight point 
tenderness present in the mid pretibial area, though with no 
abnormal swelling.  Range of motion of both feet and knees 
was good, and examination of the knees showed no evidence of 
any instability, effusion, or crepitus.  Weightbearing X-rays 
of the knees were described as within normal limits.  The 
clinical impression was of left lower shin pain of uncertain 
etiology.

During the course of private outpatient treatment in early 
March 2008, the Veteran denied any change in pain in her 
lower pretibial areas.  Reportedly, magnetic resonance 
imaging of both tibias and calves was within normal limits, 
as were radiographic studies of both tibias and fibulas.  The 
clinical impression was once again of bilateral lower tibial 
pain of uncertain etiology.

At the time of a recent VA orthopedic examination in April 
2009, it was noted that the Veteran's claims folder and 
medical records were available, and had been reviewed.  When 
questioned, the Veteran indicated that, since the time of her 
most recent compensation and pension examination, her shin 
splints had remained stable, though she continued to 
experience chronic pain in her shins, both feet, and both 
knees.  The Veteran denied any history of hospitalization or 
surgery, and similarly denied any problems with inflammation.  
Reportedly, pain was present in the anterior tibial area, and 
in the medial aspect of the Veteran's calves.  However, there 
was no evidence of any general debility, and the Veteran 
required no assistive devices for walking.  When questioned 
regarding the effect of flare ups on her motion, the Veteran 
stated that, when such flare ups occurred, she had to sit 
down and rest until the pain subsided.  However, she denied 
being totally incapacitated.  

On physical examination, the Veteran's gait was normal, and 
there was no evidence of any abnormal weight bearing.  The 
Veteran was described as able to stand for 15 to 30 minutes, 
though she was unable to walk for more than a few yards.  
Further examination was consistent with bilateral tenderness 
along the midtibial area, though with no gastric tenderness.  
Radiographic studies of the tibia and fibula bilaterally 
showed no evidence of any osseous or joint abnormality.  
Noted at the time of examination was that the Veteran was a 
full-time employee with the United States Postal Service, 
where she had worked for the past 10 to 20 years.  According 
to the Veteran, during the most recent 12-month period, she 
had lost 2 weeks from work due to her lower extremity 
disabilities.  The pertinent diagnosis noted was stable 
bilateral shin splints.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted where there is evidence of impairment 
of the tibia and fibula, with slight knee or ankle 
disability.  An increased, which is to say, 20 percent 
evaluation, under those same laws and regulations, requires 
demonstrated evidence of impairment of the tibia and fibula, 
with moderate knee or ankle disability.  38 C.F.R. § 4.71a 
and Part 4, Code 5262 (2008).

As is clear from the above, the respective 10 percent 
evaluations currently in effect for the Veteran's service-
connected shin splints of the right and left tibia/fibula are 
appropriate, and increased evaluations are not warranted.  
This is particularly the case given the fact that, based on 
the entire evidence of record, the predominant characteristic 
of the Veteran's service-connected shin splints is subjective 
pain.  Significantly, while at the time of the aforementioned 
VA orthopedic examination in July 2004, the Veteran 
complained of pain and tenderness in the lateral aspects of 
both of her calves, there was no pain present in the tibia 
themselves.  While deep palpation of the Veteran's calves was 
described as particularly painful, physical examination 
showed no evidence of any visible swelling or redness, or any 
tenderness of the tibias.  Nor was there any impairment of 
motion of the Veteran's ankles or knees.  Significantly, at 
the time of a subsequent VA examination in March 2005, the 
Veteran walked with a normal gait, and utilized no brace, 
cane, corrective shoes, or crutches.  While there was some 
tenderness present on the shins of the shafts of both legs at 
the junction of the upper one-third to the lower two-thirds, 
accompanied by minimal spasm of the calf muscles, examination 
was negative for the presence of ulcerations or edema, or any 
deformity of the legs.  Significantly, as recently as March 
2008, both magnetic resonance imaging and radiographic 
studies of both tibia and fibulas was within normal limits.  

The Veteran argues that her service-connected shin splints of 
the bilateral tibias/fibulas have become progressively worse, 
and adversely impacted her daily activities.  However, as of 
the time of a recent VA orthopedic examination in April 2009, 
the Veteran indicated that her service-connected shin splints 
remained "stable."  Additionally, the objective findings do 
not support the Veteran's assertions.

Based on the aforementioned, it is clear that, as a result of 
the Veteran's service-connected shin splints of the bilateral 
tibias/fibulas, she has experienced no more than slight 
disability.  Under the circumstances, increased evaluations 
for such disability is not in order.

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomotology 
attributable to her service-connected shin splints has 
remained relatively stable.  In any case, based on a review 
of the entire evidence of record, the Board is of the opinion 
that, throughout the time period that the Veteran's increased 
rating claims have been pending, symptomatology attributable 
to her service-connected shin splints has not, in fact, 
undergone varying and distinct levels of severity. 

Moreover, the Board has given due consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) governing the 
requirements for an extraschedular evaluation.  However, to 
date, there exists no evidence that, due exclusively to the 
Veteran's service-connected shin splints, she has experienced 
the marked inference with employment and/or frequent periods 
of hospitalization necessary to render impractical the 
application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service.  In point of fact, at the time of the 
aforementioned VA orthopedic examination in April 2009, the 
Veteran indicated that she had not been hospitalized for 
treatment of her service-connected shin splints.  Moreover, 
she was currently employed full time with the United States 
Postal Service, where she had worked for the past 10 to 
20 years.  Accordingly, referral for a potential 
extraschedular rating is not in order.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence she is expected to provide.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the type of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2004, November 2005, and January 2008.  In those 
letters, VA informed the Veteran that, in order to 
substantiate her claims for increased evaluations, she needed 
to show that her service-connected disabilities had undergone 
an increase in severity.  While the Veteran was not provided 
with notice of the applicable diagnostic code by letter, the 
Veteran has not been prejudiced in this regard.  In fact, to 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  Based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on her claims.  Moreover, neither the 
Veteran nor her representative has raised allegations of 
prejudice resulting from error on the part of the VA.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that she could obtain 
private records herself and submit them to VA.  The Veteran 
was also informed of how disability ratings and effective 
dates are assigned.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 10 percent for shin splints of the 
right tibia/fibula, with stress-related changes of the 
tibia/fibula, is denied. 

An evaluation in excess of 10 percent for shin splints of the 
left tibia/fibula, with tibial stress fracture, is denied. 


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for a disorder of the bilateral lower 
extremities, to include arthritis, tendinitis, and arthralgia 
of the knees.  In pertinent part, it is contended that the 
Veteran's current disorder of the bilateral lower extremities 
is secondary to her service-connected bilateral shin splints 
of the tibia/fibula.

In that regard, a review of the record discloses that, at the 
time of the aforementioned remand in January 2008, it was 
requested that the Veteran be afforded an additional VA 
orthopedic examination, following which the examiner was to 
specifically comment as to whether the Veteran currently 
suffered from a chronic, clinically-identifiable disability 
or disabilities (to include arthritis) of one or both lower 
extremities.  Were it to be determined that the Veteran did, 
in fact, suffer from such a chronic, clinically-identifiable 
disability or disabilities, an additional opinion was 
requested as to whether such disability was as likely as not 
proximately due to, the result of, or aggravated by the 
Veteran's service-connected shin splints.

Further review of the record discloses that, in April 2009, 
the Veteran was afforded the requested examination(s), which 
examinations resulted in diagnoses of plantar fasciitis, 
Morton's neuroma, and bilateral knee strain.  However, 
notwithstanding the Board's request, the sole opinions 
provided concerned whether those disabilities were either 
"caused by" or the "result of" the Veteran's service-
connected shin splints.  Specifically, no opinion was offered 
as to whether the disabilities in question had in the past or 
were currently aggravated by the Veteran's service-connected 
shin splints.

The Board notes that, where VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate examination, or at a 
minimum, notify the claimant why one will not or cannot be 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Moreover, in Stefl v. Nicholson, 21 Vet. App. 120 
(2007), the Court found that "[w]ithout a medical opinion 
that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, 
which it is forbidden from doing."  Significantly, a remand 
by the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2009, the date of the 
most recent VA examinations of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and her 
representative should be informed of any 
such problem.  

2.  The Veteran's entire claims folder 
should then be furnished to the examiner 
or examiners who conducted the April 2009 
examinations.  Following a full review of 
the Veteran's claims folder, the 
appropriate examiner or examiners should 
specifically comment as to whether the 
currently-identified plantar fasciitis, 
Morton's neuroma, or bilateral knee 
strain has as likely as not been 
aggravated by the Veteran's service-
connected shin splints of the right and 
left tibia/fibula.  All such information 
and opinions, when obtained, should be 
made a part of the Veteran's claims 
folder.

Should the examiner or examiners who 
conducted the Veteran's April 2009 
examinations prove unavailable, the 
Veteran should be afforded an additional 
examination or examinations by 
appropriate specialists in order to more 
accurately determine the exact nature and 
etiology of her plantar fasciitis, 
Morton's neuroma, and bilateral knee 
strain.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims file.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
aforementioned examination or 
examinations, the appropriate examiner 
should offer an opinion as to whether the 
Veteran's plantar fasciitis, Morton's 
neuroma, or bilateral knee strain has as 
likely as not been aggravated by the 
service-connected shin splints of the 
right and left tibia/fibula.  Once again, 
all such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report(s).

3.  The RO/AMC should then review the 
Veteran's claim for service connection 
for a disorder (or disorders) of the 
bilateral lower extremities, to include 
arthritis, tendinitis, and arthralgia of 
the knees, claimed as secondary to 
bilateral shin splints of the 
tibia/fibula.  Should the benefit sought 
on appeal remain denied, the Veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in June 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


